Citation Nr: 1711264	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  06-24 190	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by shortness of breath, including Chronic Obstructive Pulmonary Disease (COPD) and chronic bronchitis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972, from October 1978 to April 1979, and from July 1979 to February 2001.

This appeal to the Board of Veterans'Appeals (Board/BVA) is from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in June 2010 and September 2011 to provide the Veteran a hearing before the Board.  He had the hearing in February 2014.  The undersigned judge presided.  A transcript of the proceeding is of record. 

In November 2015 and June 2016, the Board again remanded these claims - those times, however, primarily to obtain a needed medical nexus opinion.  Regrettably, as will be discussed, the opinion still is inadequate, so unfortunately the Board yet again must REMAND, rather than immediately decide, these claims.  Even the addendum opinion obtained is not in compliance, not even the acceptable substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



REMAND

These remaining claims previously were remanded most recently in June 2016, in part, to obtain addendum opinions concerning the etiologies of the shortness of breath and sinusitis, especially in terms of their posited relationship or correlation with the Veteran's time in the military.  Although opinions subsequently were obtained in September 2016, they are inadequate to decide these claims, so additional (supplemental) comment must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

In regards to the claim for a disability manifested by shortness of breath, the VA examiner did acknowledge that the Veteran has COPD, but did not discuss in his rationale the Veteran's alleged exposure to chemicals as part of his military occupational specialty (MOS).  The Veteran has asserted that he was exposed to chemicals such as PD-680, Trico ethylene and synthetic jet engine oil (MIL-7808), as part of his MOS.  The VA examiner also did not fully address the Veteran's assertion that he has had shortness of breath since service.  Further, the VA examiner only addressed the Veteran's COPD, not also whether he has chronic bronchitis or has at any point since or contemporaneous with the filing of this claim. A prior March 2004 VA examination report, completed during the appeal period, indicates the Veteran had "Chronic obstructive pulmonary disease, chronic bronchitis."

The September 2016 VA examiner also found that the Veteran's sinusitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner did not provide any additional rationale.  He was directed to discuss the 1978 service treatment record (STR) noting the Veteran reported sinus blockage, the March 1979 STR documenting a diagnosis of chronic sinusitis, the April 2000 STR indicating he reported experiencing sinus problems, and the January 2003 private MRI report indicating he had a diagnosis of mild sinusitis. Regarding the STRs, he simply noted that the Veteran was seen for upper respiratory/sinus infection and that sinus infection is a temporary condition.  The examiner also noted that he did not find the January 2003 MRI diagnosis of mild sinusitis but indicated if the MRI report revealed mild sinusitis, there were no chronic changes. 

Accordingly, because still more medical comment is needed, these claims are again REMANDED for the following still additional development and consideration:

1. Return the virtual claims file to the September 2016 VA compensation examiner for supplemental comment concerning whether the Veteran has a respiratory disorder, including especially COPD and bronchitis, which as likely as not (i.e., 50 percent or greater probability) incepted during his service or is otherwise related or attributable to his service - including particularly to his alleged exposure to chemicals as part of his MOS, specifically, chemicals such as PD-680, Trico ethylene and synthetic jet engine oil (MIL-7808), and any symptoms shown in service. Consider also that the Veteran admittedly has a history of smoking.

As well, this VA examiner must review the March 2004 VA examination report and address whether the Veteran had a separate diagnosis of chronic bronchitis and whether the condition has resolved.  If the Veteran had a diagnosis of chronic bronchitis, the VA examiner should address the etiology of the bronchitis, even if the condition since has resolved.

When responding, the examiner must provide explanatory rationale, preferably citing to specific evidence in the file supporting or against the claim.



The examiner must discuss the documentation of shortness of breath in August 2000, also the Veteran's statements that his shortness of breath began during his service with recurrent symptoms since his discharge.  His history of smoking also must be borne in mind. 

If, for whatever reason, this examiner is not available to provide this additional comment (addendum opinion), then have someone else do it that has the necessary qualifications and expertise.  If this designee determines that an additional examination is needed to provide this additional comment, then this additional examination must be scheduled, but this is left to the designee's discretion.

2. Also return the virtual claims folder to the September 2016 VA compensation examiner for additional (supplemental) comment concerning whether the Veteran's sinusitis as likely as not (i.e., 50 percent or greater probability) incepted during his service or is otherwise related or attributable to his service, including especially to any symptoms and diagnoses shown in service.

The examiner must provide explanatory rationale for this supplemental opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.  In particular, the examiner is directed to discuss the December 1978 service treatment record (STR) noting the Veteran reported sinus blockage, the March 1979 STR documenting a diagnosis of chronic sinusitis, the April 2000 STR indicating he reported experiencing sinus problems, and the January 2003 private MRI report indicating he had a diagnosis of mild sinusitis. 

If, for whatever reason, this examiner is not available to provide this additional comment (addendum opinion), then have someone else do it that has the necessary qualifications and expertise.  If this designee determines that an additional examination is needed to provide this additional comment, then this additional examination must be scheduled, but this is left to the designee's discretion.

3. Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

